DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application. Claims 1-7, 9, and 13-19 have been examined on the merits. Claims 8, 10-12, and 20 have been withdrawn by the applicant.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020, 09/28/2020, 03/08/2021, 12/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments, see pp. 6-7, filed 09/12/2022 have been fully considered but they are not persuasive. The examiner agrees that both species 1B and 1C, as detailed on pg. 2 of the Restriction/Election Requirement filed 07/13/2022, may be made from flexible material which is not a mutually exclusive feature. However, the examiner maintains the mutually exclusive nature between species 1B and 1C since species 1B is made from a plurality of segments, as shown in fig. 9A, while species 1C is made from only one continuous segment, as shown in fig. 9B. The examiner believes that these two features are clearly shown in figs. 9A and 9B and that the indicated features are mutually exclusive. There is a search and/or examination burden for the patentably distinct species 1B and 1C because of the reasons given in on pg. 4 of the Restriction/Election Requirement filed 07/13/2022. The examiner is examining this case as if the applicant has elected only species I and sub-species 1C as indicated on pg. 7 of Applicant’s Arguments filed 09/12/2022. All claims elected by the applicant still correspond to the elected species so all elected claims are examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 3 as shown in figs. 1A-1B of applicant’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The language “turbines 630” on pg. 15, line 14 should be changed to “turbines 620” to maintain consistent labeling;
The language “urban area 702” on pg. 16, line 20 should be changed to “urban area 701” to maintain consistent labeling;
The language “expanded state 904” on pg. 18, line 2 should be changed to “expanded state 902” to maintain consistent labeling.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 13-16, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2014042671 (referred to as Harman).
Regarding claim 1, Harman discloses a system for reducing smog in an urban area (gas stream generating system as disclosed in figs. 5a-5b), comprising: 
an urban area (city 41) 
having an urban surface (surface inherent to city 41); 
a smog atmospheric layer (smog layer 44) 
located above the urban surface (see figs. 5a-5b); 
a mixing atmospheric layer (inversion layer 45) 
located above the smog atmospheric layer (see figs. 5a-5b); 
and a plurality of turbines (pumping mechanism. See pg. 12, lines 1-3) 
located on the urban surface (see pg. 12, lines 1-3) 
and moving a quantity of air between the smog atmospheric layer and the mixing atmospheric layer (see pg. 12, lines 1-3 and figs. 5a-5b).
Regarding claim 2, Harman discloses the invention of claim 1 and Harman further discloses wherein the quantity of air is moved by the plurality of turbines (see pg. 12, lines 1-3) from a portion of the smog atmospheric layer (see pg. 12, lines 1-3 and figs. 5a-5b) positioned proximate to the urban surface (see figs. 5a-5b) and substantially open to an outside atmosphere (see figs. 5a-5b).
Regarding claim 3, Harman discloses the invention of claim 1 and Harman further discloses wherein the plurality of turbines comprise at least one of: a wind turbine, an air pump, or an air fan (pg. 11, lines 21-24 discloses the stream 46 being formed by an air pump).
Regarding claim 4, Harman discloses the invention of claim 1 and Harman further discloses wherein the plurality of turbines move the quantity of air between the smog atmospheric layer and the mixing atmospheric layer (see figs. 5a-5b and pg. pg. 11, lines 21-24) through at least one air conduit (see figs. 5a-5b and pg. pg. 11, lines 21-24).
Regarding claim 7, Harman discloses the invention of claim 1 and Harman further discloses wherein the plurality of turbines located at or near the edge of the urban area (see fig. 5b and pg. 20, lines 9-12).
Regarding claim 9, Harman discloses a system for reducing smog in an urban area (system as disclosed in figs. 5a-5b), comprising: 
an urban area (city 41); 
a rural area (area outside city 41. See figs. 5a-5b) 
adjacent to the urban area (see figs. 5a-5b); 
a plurality of turbines (pumping mechanism. See pg. 12, lines 1-3) 
located within the rural area and/or the urban area (see pg. 12, lines 1-3), 
the plurality of turbines moving a quantity of air between the urban area and the rural area (see fig. 5b and pg. 11, lines 21-25).
Regarding claim 13, Harman discloses a method for reducing smog in an urban area (method as disclosed on pg. 11, lines 15-20), comprising the steps of: 
providing a plurality of turbines (pumping mechanism. See pg. 12, lines 1-3) 
within an urban area (city 41. see pg. 12, lines 1-3) 
having an urban surface (surface of city 41. See pg. 12, lines 1-3), 
a smog atmospheric layer (smog layer 44) 
located above the urban surface (see figs. 5a-5b), 
and a mixing atmospheric layer (inversion layer 45) 
located above the smog atmospheric layer (see figs. 5a-5b); 
orienting the plurality of turbines to direct a quantity of air between the smog atmospheric layer and the mixing atmospheric layer (see pg. 12, lines 1-3 and figs. 5a-5b); 
and operating the plurality of turbines to move the quantity of air between the smog atmospheric layer and the mixing atmospheric layer (see pg. 12, lines 1-3 and figs. 5a-5b).
	Regarding claim 14, Harman discloses the invention of claim 1 and Harman further discloses wherein the quantity of air is moved by the plurality of turbines (see pg. 12, lines 1-3) from a portion of the smog atmospheric layer positioned proximate to the urban surface (see pg. 12, lines 1-3 and figs. 5a-5b) and substantially open to an outside atmosphere (see figs. 5a-5b).
	Regarding claim 15, Harman discloses the invention of claim 1 and Harman further discloses wherein the plurality of turbines comprise at least one of: a wind turbine, an air pump, or an air fan (pg. 11, lines 21-24 discloses the stream 46 being formed by an air pump).
Regarding claim 16, Harman discloses the invention of claim 1 and Harman further discloses wherein the plurality of turbines move the quantity of air between the smog atmospheric layer and the mixing atmospheric layer through at least one air conduit (see figs. 5a-5b and pg. pg. 11, lines 21-24).
Regarding claim 19, Harman discloses the invention of claim 1 and Harman further discloses wherein the plurality of turbines located at or near the edge of the urban area (see fig. 5b and pg. 20, lines 9-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harman as applied to claims 4 and 17 above, and further in view of US 8,985,477 (referred to as Chan).
Regarding claim 5, Harman discloses the invention of claim 4 and Harman further discloses wherein the at least one air conduit is positioned substantially vertically (see fig. 8 and pg. 14, lines 24-29) and has a top opening (opening of exhaust portion 212).
Harman does not explicitly disclose a configuration of the air conduit in which the top opening is positioned above the smog atmospheric layer.
However, Chan does disclose an air conduit with a top opening being positioned above a smog atmospheric layer (fig. 5 discloses the outlet of conduit 100/500 being located in the stratosphere).
Harman and Chan are considered analogous to the claimed invention because they both are in the field of air conduits for city ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harman to include the air conduit of Chan in order to directly transport material to an upper part of the atmosphere (Chan: col. 2, lines 16-29).
Regarding claim 6, Harman discloses the invention of claim 4 and the combination of Harman in view of Chan further discloses wherein the at least one air conduit further comprises at least one of: a freestanding air conduit (Harman: see fig. 8); an air conduit formed from a substantially flexible material (Chan: col. 6, lines 53-61 discloses conduit 100 being made of a variety of materials, some of which are substantially flexible, like latex); and an air conduit adjustable between a retracted or deflated state and an expanded state (Chan: see col. 1, lines 55-61).
Regarding claim 17, Harman discloses the invention of claim 16 and Harman further discloses wherein the at least one air conduit is positioned substantially vertically (see fig. 8 and pg. 14, lines 24-29).
Harman does not explicitly disclose a configuration of the air conduit in which the top opening is positioned above the smog atmospheric layer.
However, Chan does disclose an air conduit with a top opening being positioned above a smog atmospheric layer (fig. 5 discloses the outlet of conduit 100/500 being located in the stratosphere).
Harman and Chan are considered analogous to the claimed invention because they both are in the field of air conduits for city ventilation. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harman to include the air conduit of Chan in order to directly transport material to an upper part of the atmosphere (Chan: col. 2, lines 16-29).
Regarding claim 18, Harman discloses the invention of claim 16 and the combination of Harman in view of Chan discloses wherein the at least one air conduit further comprises at least one of: a freestanding air conduit (Harman: see fig. 8); an air conduit formed from a substantially flexible material (Chan: col. 6, lines 53-61 discloses conduit 100 being made of a variety of materials, some of which are substantially flexible, like latex); and an air conduit adjustable between a retracted or deflated state and an expanded state (Chan: see col. 1, lines 55-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013070254 (Harman B) discloses more detail of the air conduits used in Harman;
GB 2563199 (Rizzo) discloses a city cleaning system which uses air treatment units around a city to clear pollution;
FR 2732413 (Lecoffre) discloses an air blower clearing pollution from a city;
DE 102010005441 (Folkenhagen) discloses the use of air turbines in causing air to flow towards a city.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLE N FRIEDMAN whose telephone number is (571)272-5167. The examiner can normally be reached Monday to Friday 7:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLE N FRIEDMAN/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762